DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mario Kart Wii (Mario Kart Wii – Tutorial Drafting by MKWiiHelp on YouTube, posted 01/16/2012) (henceforth, “Mario Kart Wii”).
Regarding claims 1, 10, and 19, Mario Kart Wii teaches a method, a non-transitory computer-readable storage medium, and a computer device, the method comprising:
detecting a target distance between a first virtual object and a second virtual object in a process that a client runs a round of racing game (e.g., kart racing game wherein player character starts to have blue sparks around them when within a certain distance of a character in front of the player at 31-32 seconds), a position of the first virtual object being located behind a position of the second virtual object, the first virtual object being controlled by the client (e.g., client operating character on vehicle behind other character at 31-32 seconds);
triggering an operation instruction when detecting that the target distance is continuously less than or equal to a first distance threshold for a first time threshold (e.g., player character holds distance for a few seconds while behind the character in front at 33 seconds), the operation instruction being used for indicating that the first virtual object has satisfied a trigger condition for performing an acceleration operation (e.g., character has a blue halo around them when triggering the boost at 33 seconds); and
responding to the operation instruction to control the first virtual object to perform the acceleration operation and surpass the second virtual object (e.g., boost allows player character to pass the other character at 34 seconds).
Regarding claims 2, 11, and 20, Mario Kart Wii teaches comparing the detected target distance with the first distance threshold; starting a timer when the target distance is less than or equal to the first distance threshold, the timer being used for measuring a duration for which the target distance is continuously less than or equal to the first distance threshold; and determining to trigger the operation instruction when the duration measured by the timer reaches the first time threshold (e.g., holding distance behind other character long enough to get the blue halo to trigger the boost at 31-33 seconds).
Regarding claims 3 and 12, Mario Kart Wii teaches after starting the timer, performing a reset operation on the timer when it is detected that the target distance is greater than the first distance threshold before the duration reaches the first time threshold (e.g., not holding position behind other character long enough to receive the blue halo triggering the boost at 47 seconds).
Regarding claims 4 and 13, Mario Kart Wii teaches responding to the operation instruction to control the first virtual object to continuously perform the acceleration operation within a target time period (e.g., triggering boost to pass other character at 34-36 seconds).
Regarding claims 5 and 14, Mario Kart Wii teaches determining a driving control force applied to the first virtual object when the operation instruction is triggered, the driving control force being used for controlling a travel speed of the first virtual object; and increasing the driving control force of the first virtual object according to a target ratio within the target time period, to obtain an updated driving control force, the updated driving control force being used for controlling the first virtual object to continuously perform the acceleration operation (e.g., triggering boost to pass other character at 34-36 seconds). 
Regarding claims 6 and 15, Mario Kart Wii teaches detecting that a target force is applied to the first virtual object, the target force being a force generated by a game aid item set in the round of racing game on the first virtual object (e.g., blue halo when boost is triggered at 34 seconds); and replacing, when the target force is greater than the updated driving control force, the updated driving control force with the target force, to act on the first virtual object, and stopping controlling the first virtual object to continuously perform the acceleration operation (e.g., triggering boost to pass other character and then stopping the boost/blue halo at 34-36 seconds).
Regarding claims 7 and 16, Mario Kart Wii teaches before detecting the target distance between the first virtual object and the second virtual object: determining a position of each virtual object in front of the first virtual object in the round of racing game; sequentially obtaining an object distance between the virtual object and the first virtual object according to the position of the virtual object, to obtain a distance sequence; and determining, according to the distance sequence, a virtual object whose object distance is less than or equal to a second distance threshold as the second virtual object (e.g., tracking location of all characters in the race at 6 seconds and 55 seconds).
Regarding claims 8 and 17, Mario Kart Wii teaches obtaining a linear distance between an object center coordinate of the first virtual object and an object center coordinate of the second virtual object as the target distance (e.g., distance between player character and the character in front when blue sparks begin to appear at 32 seconds).
Regarding claims 9 and 18, Mario Kart Wii teaches rendering the first virtual object according to a first rendering effect when the target distance is less than or equal to the first distance threshold, rendering duration of the first rendering effect being equal to the duration for which the target distance is continuously less than or equal to the first distance threshold (e.g., distance between player character and the character in front when blue sparks begin to appear at 32 seconds); and rendering the first virtual object according to a second rendering effect when the duration for which the target distance being less than or equal to the first distance threshold reaches the first time threshold, the second rendering effect being stronger than the first rendering effect (e.g., distance between player character and the character in front when blue halo begin to appear at 33 seconds).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715